J. Alexander S. Barrett, Attorney at Law, Greensboro, For Global Textile Alliance, Inc.
Jon Berkelhammer, Attorney at Law, For Graven, Steven.
Steven A. Scoggan, Attorney at Law, Greensboro, For Graven, Steven.
Charles T. Hagan, III, Attorney at Law, Greensboro, For Global Textile Alliance, Inc.
Kurt A. Seeber, Attorney at Law, Winston-Salem, For Global Textile Alliance, Inc.
Fred B. Monroe, Attorney at Law, Charlotte, For TDI Worldwide, LLC, et al.
Jennifer M. Houti, Attorney at Law, Charlotte, For TDI Worldwide, LLC, et al.
Scottie F. Lee, Attorney at Law, Greensboro, For Graven, Steven.
A. Lee Hogewood, III, Attorney at Law, Raleigh, For Dolven Enterprises, Inc.
John R. Gardner, Attorney at Law, Raleigh, For Dolven Enterprises, Inc., et al.
Matthew T. Houston, Attorney at Law, Raleigh, For Dolven Enterprises, Inc., et al.
Shannon R. Joseph, Attorney at Law, Raleigh, For Graven, Garrett.
Jeffrey L. Roether, Attorney at Law, Raleigh, For Graven, Garrett.
Eric M. David, Attorney at Law, Raleigh, For Dolan, James.
The following order has been entered on the motion filed on the 19th of July 2019 by Plaintiff:
"Motion Allowed by order of the Court in conference, this the 19th of July 2019."
*488Plaintiff shall have up to and including the 23rd day of August 2019 to file Record on Appeal and Rule 11(c) Supplement to Printed Record on Appeal.